Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The amendments filed 02/11/2021 have been considered and are insufficient to overcome the prior art to Mott and Nowak.


Claim Objections
	
	Claims 1 and 9 recite the limitation “…with the flexible bladder having a bumper”. The examiner maintains that this limitation would be clearer rewritten to read “”…with the flexible bladder, the flexible bladder having a bumper”, so as to clarify that there is only a single flexible bladder. 
	Claims 7 and 15 recite the limitations “wherein the water supply line is adapted for seawater flow and the mud return line is adapted for drilling mud”. The examiner recommends changing the limitation to read “a water supply line” and “a mud return line”. While it is clear that the water supply line and mud return line are associated with the water supply line inlet and mud return line inlet of claim 1, it would be provide clarification to positively claim the lines. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al (US Patent No. 6,102,673) in view of Nowak (US Patent No. 4,121,504).

Mott teaches:

limitations from claims 1 and 9, a drilling system for subsea operations and a method for detecting displacement in the system (see FIG. 1), the drilling system comprising: a manifold inlet (2017) in fluid communication with a water supply line inlet (C. 18 Lines 8-10); a mud lead line in fluid communication with a mud return line inlet (376; C. 18 Lines 10-12); a pump housing (356) comprising a flexible bladder (362) disposed therein for fluidly isolating the manifold inlet from the mud lead line (see FIG. 9C); and a position indicator (FIG. 9C; “2011”) comprising a cable (2015) with that is disposed proximate the manifold inlet (at zone 370) and in communication with the flexible bladder having a bumper (see diaphragm 362 with an enlarged bumper portion at its center connected to carrier 2015; C. 18 Lines 64-66), wherein the position indicator is moveable to detect and to enable indication of a linear position of the flexible bladder within the pump housing (C. 19 Lines 31-35 for example);



However, Nowak teaches:

limitations from claims 1 and 9, a position indicator (see FIG. 5-6) for a reciprocating piston (14); including a flexible position indicator comprising a cable (34) with a ferrule connector (130) coupling the piston and the cable (C. 2 Lines 40-42), wherein the flexible position indicator is operable to detect a linear position of the piston (C. 1 Lines 49-64 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute one known linear position indicator for another, such as the flexible cable assembly of Nowak for the carrier assembly of Mott, in order to reach an expected result (i.e. detecting a position of a reciprocating member to accurately control said member). In this case Nowak teaches that cable operated systems (FIG. 5-6) and rigid linear carrier systems (FIG. 8-9) are known alternatives to one another. The examiner notes that while Nowak teaches a piston rather than a diaphragm, Mott teaches that the variable transducers are usable with both reciprocating diaphragms (9C) and pistons alternatively (FIG. 9B; C. 19 Lines 60-63);



Mott further teaches:

limitations from claims 2 and 10, wherein the cable (as per Nowak) is a transducer cable or comprises a transducer cable (see C. 18 Lines 59-66);

limitations from claims 4 and 12, wherein the ferrule connector (as per Nowak) is attached to the bumper (see FIG. 9C of Mott and C. 18 Lines 64-66);

limitations from claims 5 and 13, wherein the flexible bladder (362) is operable to move toward the mud lead line (372) when the first fluid (hydraulic fluid) flows into the manifold inlet, wherein the flexible bladder is operable to move toward the manifold inlet (370) when the second fluid (mud) flows into the mud lead line (C. 18 Lines 1-25), and wherein the position indicator (~2011) is attached to the flexible bladder (see FIG. 9C via 2015) and is displaced according to motion of the flexible bladder (C. 19 Lines 10-35);

limitations from claims 6 and 14, wherein the pump further comprises a linear variable displacement transducer (C. 18 Lines 55-57 of Mott, and additionally C. 2 Lines 60-64 of Nowak);

limitations from claim 17, further comprising: enabling fluid movement in the pump housing by at least two different fluids in two fluidly isolated chambers (370, 372) of the pump housing (C. 18 Lines 1-25);

limitations from claim 18, further comprising: allowing the position indicator to be displaced responsive to movement of a displaceable component (any one of 2014, 2015, and the diaphragm bumper) in the pump housing (C. 19 Lines 10-35);

limitations from claim 19, further comprising: monitoring a position of the displaceable component in the pump housing (C. 19 Lines 10-35);

limitations from claim 20, further comprising: enabling the position indicator to indicate the position of the displaceable component in the pump housing (C. 19 Lines 10-35);





limitations from claims 3 and 11, further comprising a sensor housing (68) with a spool assembly (see left hand side of FIG. 5-6) and guide rollers to store and guide the transducer cable (groove 132 is formed by rolling guides on each side), wherein the transducer cable extends from and retracts into the sensor housing in response to tension, and not in response to compression (C. 1 Lines 56-58 extending to the right; and C. 2 Lines 24-28 retracting to the left);




Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mott et al (US Patent No. 6,102,673) in view of Nowak (US Patent No. 4,121,504) as applied to claims 1 and 9 above, and in further view of Judge et al (US Patent No. 6,904,982).

Mott teaches the use of a hydraulic fluid via a supply line (from reservoir 424; see FIG. 10A for example) to drive the diaphragm pump to pump mud via a supply line (456; C. 18 Lines 1-7 for example), but does not explicitly teach what the hydraulic fluid consists of;

However, Judge teaches a series of subsea pumps (A, B, C; FIG. 1B), wherein a diaphragm of each pump is hydraulically driven via the use of seawater (C. 5 Lines 1-15);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a particular hydraulic fluid from amongst known hydraulic fluids, such as seawater as taught by Judge, in order to properly drive the motor of a hydraulically driven pump. In this case the use of seawater, which .


Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Applicant first argues (see page 6 of the response) that “Mott is not disclosing “the flexible position indicator is movable to detect and to enable indication of a linear position of the flexible bladder within the pump housing…”. Applicant cites the following portion of Mott’s disclosure: The transducer 2016 senses the helical return signal and produces an electrical signal to a meter (not shown) or other indicator as an indication of the position of the magnet assembly 2014 and, thus, the position of the elastomeric diaphragm 362. Initially, the examiner notes that Mott is not relied upon to teach a flexible position indicator. However Mot does teach a moveable member 2015, 2014 that is relied upon to provide a position of the diaphragm. See above cited passage wherein moveable magnet assembly 2014 (which is attached to the diaphragm via 2015) interacts with the transducer via tube 2012 a conducting wire (not shown) to indicate a position of the diaphragm. Based on the above understanding of Mott (i.e. that the member 2015 attached to the diaphragm is moveable and detectable (via 2014) for position detection), the examiner respectfully disagrees with the applicant’s argument.
Applicant similarly argues (see pages 6-7 of the response) that Nowak does not teach a linear position of a flexible bladder within a housing. The examiner initially notes 


Applicant further argues against the combination of Mott and Nowak. First applicant argues (Page 7 of response) that Nowak is not reporting “detecting a position of a reciprocating member to accurately control said member…but is positioning a load associated with a piston…”. However, the examiner respectfully disagrees. As argued above Nowak teaches reciprocating a piston 14 attached to a load 16 such that both elements are reciprocated to a certain position, the position being measurable by the detection system (for example transducer 40). See C. 1 Lines 43-68 teaching the precise positioning of the positioner.
Second, applicant argues that the combination “ignores that Mott’s system relies on “a conducting wire and the magnetorestrictive waveguide tube”…which requires interrogation signals to determine a position and so Nowak’s cylinder positioning system that is intended to position a load using a piston as a mechanical procedure is entirely arbitrary substation”. The examiner respectfully disagrees. The prior art to Nowak teaches both a mechanical (FIG. 5-6) and an electrical (transducer, FIG. 8-9) as known alternative in the art of linear position detection; therefore the substitution for one assembly in place of another is not arbitrary but is instead explicitly suggested by the art (the examiner additionally notes that an express suggestion to substitute equivalent components is not necessary to render the substitution obvious’ see MPEP 2144.06). In this case the use of mechanical detection over electronic detection would remove the need for complicated processing of signals.


Lastly applicant argues that the combination will render the primary reference (Mott) unsuitable for its intended use. Applicant argues “First, Mott does not report a requirement for a mechanical operation described in Nowak, its wire is specifically conducting for electrical signals without regard for weight and load capabilities and so a simple substitution is speculative. Second, even if Mott’s electrical conducting wire were replaced with a cable and mechanical features, the purpose of the cable and mechanical features is for moving different types of “positioned load” {Nowak, 1:43-55) and so the relevance is lost here. Regarding the first point: the examiner agrees with the applicant’s statement that Mott does not teach a mechanical operation of the position detection assembly, the rejection does not rely on Mott for such a teaching however. It is unclear what “weight and load capabilities” applies to, as neither reference accounts particularly for such characteristics. While Nowak discloses the moving of a load, it is only in the sense that the load is reciprocated along with the piston. Regarding the 
that is relied upon in the combination. The combination seeks to substitute one position sensing assembly (Nowak’s mechanical assembly) for a partially electrical one (Mott). The examiner strongly disagrees that this substitution would render Mott unsuitable for its intended use, at least because both Mott and Nowak are directed towards the same general concept (detecting a position of a linearly reciprocating component), and further because Nowak explicitly suggests (see FIG. 5-6 vs. FIG. 8-9) that a mechanical system is suitable to be substituted for an electrical system in the same invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.